Citation Nr: 1418633	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-28 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bullous pemphigoid, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to a rating in excess of 10 percent for left upper peripheral neuropathy.

5.  Entitlement to a rating in excess of 10 percent for right upper peripheral neuropathy.

6.  Entitlement to a rating in excess of 10 percent for left lower peripheral neuropathy.

7.  Entitlement to a rating in excess of 10 percent for right lower peripheral neuropathy.

8.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a November 2012 Travel Board Hearing held before the undersigned Veterans Law Judge at the Huntington RO.  A transcript of the hearing is of record.

The Board notes that although the Veteran indicated on his June 2010 substantive appeal and at the November 2012 Board hearing that he is seeking special monthly compensation for loss of use of a creative organ, this benefit was already granted in a September 2004 rating decision, effective June 29, 2003.  As this constitutes a grant of the benefit sought, this issue is no longer before the Board.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007).

Although the Veteran's mental health claims were originally characterized as entitlement to service connection for depression and entitlement to service connection for PTSD, the Veteran has also been diagnosed with somatoform disorder and substance induced mood disorder.  To adequately reflect the claims, the issue has been recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that while the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus was not listed in the Veteran's June 2010 substantive appeal, the Board took testimony on this issue at the November 2012 hearing.  Accordingly, the filing of a timely substantive appeal is waived for this issue, and the Board will proceed with adjudication of the claim.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals no additional documents pertinent to the current appeal.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, to ratings in excess of 10 percent for right and left upper peripheral neuropathy and right and left lower peripheral neuropathy, to a rating in excess of 20 percent for diabetes mellitus, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for bullous pemphigoid was denied in an August 2006  decision.  It was held, essentially, that there was no evidence linking the Veteran's bullous pemphigoid to his service-connected diabetes mellitus.  The Veteran did not appeal that decision or submit new and material evidence within one year of the rating decision.

2.  The evidence received since the August 2006 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim, and therefore does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's DD Form 214 confirms that his in-service specialty was Field Artillery Crewman.

4.  The Veteran's lay assertions of tinnitus symptoms in connection with his significant in-service noise exposure are credible and consistent with the circumstances of his service.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  New and material evidence has not been received to reopen a claim of entitlement to service connection for bullous pemphigoid.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2013).

2.  Extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Regarding the claim to reopen a claim of entitlement to service connection for bullous pemphigoid, in an October 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The VCAA also requires notice of the evidence needed to reopen a claim, as well as the evidence necessary to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The October 2007 notice was satisfactory in that regard, providing information regarding why the previous claim was denied and what must be submitted to reopen the claim.  The case was last adjudicated in June 2010, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, the transcript of the November 2012 Board hearing, and various statements of the Veteran.  While the Veteran has indicated that he receives Social Security Administration (SSA) disability benefits, he has clearly stated that this award was granted based on disability caused by his back and lower extremity disorders, and such records have not been shown or alleged to be related to bullous pemphigoid.  Additionally, the Veteran has not at any time indicated that bullous pemphigoid contributed to his inability to work.  Thus, remand is not necessary to obtain those records prior to adjudicating this issue.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran has also been afforded a hearing before the Board.  It is the responsibility of the hearing officer to identify the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  See 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge noted the issues on appeal at the beginning of the hearing.  During the hearing, the issues decided below were sufficiently addressed.  Any areas not discussed by the Veterans Law Judge were addressed by the Veteran's representative; therefore, there was no need to elicit any additional testimony.  The Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2) were met, and that the Veteran was not prejudiced by the hearing that was provided.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2) ; Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The Veteran has not alleged that there were any deficiencies in the Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Therefore, the Board finds that any deficiency in the hearing was non-prejudicial.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

New and Material Evidence

The Veteran asserts that he has bullous pemphigoid, a skin disorder, which was caused by his service-connected diabetes mellitus.  The record reflects that the Veteran was denied entitlement to service connection for bullous pemphigoid in an August 2006 rating decision.  The evidence of record at the time consisted primarily of the Veteran's service treatment records, VA treatment records, the report of a May 2006 VA examination, and private treatment records from February 2006 to July 2006.

A review of the Veteran's service treatment records shows that the Veteran was treated in August 1966 for "rash, surgical soap."  The records show no evidence, however, of a diagnosis of or treatment for bullous pemphigoid in service.  The Veteran's VA treatment records show that he had reported a history of treatment for bullous pemphigoid and was diagnosed with bullous pemphigoid in April 2006.  At the Veteran's May 2006 VA examination, he was also diagnosed with bullous pemphigoid.

The August 2006 rating decision found that while the Veteran's VA treatment records and VA examination indicated that he had a current diagnosis of bullous pemphigoid requiring steroid treatment, the evidence did not show that bullous pemphigoid was related to service-connected diabetes mellitus, and the claim was therefore denied.

Although notified of the August 2006 denial, the Veteran did not initiate an appeal of the decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The RO's August 2006 denial of the claim is therefore final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105.

In October 2007, the Veteran submitted a written statement which the RO accepted as, in part, a claim to reopen the claim of entitlement to service connection for bullous pemphigoid.  The Veteran submitted additional treatment records from private medical providers; however, this treatment did not address the issue of bullous pemphigoid or other skin disorder.  Additional VA treatment records were also acquired by the RO since August 2006.  These records showed that the Veteran continued to receive treatment for bullous pemphigoid at the VA North Texas Health Care System in Dallas and that he has continued to regularly take medication for bullous pemphigoid, but the additional records do not contain any opinion on the etiology of this disorder or whether it is caused or aggravated by a service-connected disability.  In June 2009, the RO denied the claim on the basis that the Veteran had not submitted any new and material evidence.

In October 2007, the Veteran was afforded a VA examination for diabetes mellitus.  The Veteran reported that the disorder started as a rash in 2006 and became progressively worse since then.  The examiner stated that the Veteran had bullous pemphigoid which was treated with steroids, and noted that his lower extremity weakness was likely secondary to the high doses of steroids he was taking.

The Veteran also attended VA examinations in March 2009 which were unrelated to the issue of bullous pemphigoid.  Private treatment records received since August 2006 contain no treatment records or opinions related to bullous pemphigoid.

At a November 2012 Board hearing, the Veteran stated that he had a bad flare-up of bullous pemphigoid in 2008 and was placed on prednisone, which was very hard on his body.  He stated that he believed that bullous pemphigoid was "somehow connected to diabetes," but did not know if any doctor had ever related it to diabetes.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

On review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for bullous pemphigoid has not been received.  The Veteran's claim for service connection was previously denied on the basis that the Veteran's bullous pemphigoid was not caused by his diabetes mellitus.  The evidence received since the last final denial consists of private medical records and the reports of VA examinations which are irrelevant to this issue, as they do not address any complaints or treatment related to bullous pemphigoid, as well as VA treatment records and a VA examination which confirm the current diagnosis of bullous pemphigoid, but provide no opinion regarding the etiology or aggravation of this disorder.
  The Veteran himself acknowledged at the November 2012 Board hearing that he did not know if any of his doctors had ever related bullous pemphigoid to his diabetes mellitus.  There has been no evidence submitted since August 2006 which contradicts any of the findings of the August 2006 rating decision or that in any way relates to an unestablished fact necessary to substantiate the claim.  The VA treatment records and the testimony provided by the Veteran at the November 2012 Board hearing, though relevant to the issue on appeal, is wholly cumulative, as it was already clear from the Veteran's VA treatment records that he has a current diagnosis of bullous pemphigoid.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000) (Evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board.).

In sum, because the evidence received since the last final decision is irrelevant to the issue or cumulative of the evidence already of record and therefore does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented, and the claim is not reopened.

Tinnitus

The Veteran also asserts that he has tinnitus caused by exposure to frequent loud artillery noise in service.  He has stated that his symptoms began in service and have continued to the present.  As the Board finds his lay assertions to be credible and consistent with the circumstances of his service, service connection for tinnitus is warranted.


ORDER

New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for bullous pemphigoid is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has asserted that his service-connected right and left upper peripheral neuropathy, right and left lower peripheral neuropathy, and diabetes mellitus have become more severe, and therefore a new VA examination for these disorders must be provided.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, the Veteran was afforded a VA psychiatric examination in March 2009.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but he did not provide any explanation or rationale regarding the relationship of the Veteran's other psychiatric diagnoses to service.  Furthermore, it has been indicated in the Veteran's VA treatment records that his depression is aggravated by pain caused by service-connected disabilities.  The Board therefore finds that this issue must be remanded for a new psychiatric examination and opinion.

The Veteran has also claimed that he is unable to work due to his service-connected disabilities.  The service connection and increased rating issues being remanded in the present case are inextricably intertwined with the issue of entitlement to a TDIU and must be resolved prior to resolution of the claim for TDIU.  See 38 C.F.R. § 4.16(a); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

At the November 2012 Board hearing, the Veteran stated that he was granted SSA disability benefits in 2008 due to his disabilities of the back and legs.  The record also indicates that the Veteran was granted a disability retirement from the Office of Personnel Management (OPM) and that these records may reside at the National Archives Records Administration Office.  As such records may be pertinent to the claims on appeal, the Veteran's complete SSA and OPM records, if available, should be obtained and associated with the claims file.

Additionally, the record indicates that the Veteran has received regular treatment from the VA Medical Centers in Asheville, North Carolina and Dallas, Texas.  The record currently contains VA treatment records dated from November 2004 to April 2006, October 2007 to February 2008, June 2008 to September 2008, and June 2009 to January 2010.  All outstanding, pertinent VA treatment records should be associated with the claims file for the record to be complete.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding VA medical records from the VA Medical Centers in Asheville, North Carolina and Dallas, Texas, dated from April 2006 to October 2007, February 2008 to June 2008, September 2008 to June 2009, and since January 2010, and associate the records with the claims file.

2.  The RO/AMC should contact SSA and request that agency to provide a copy of any decisions granting or denying the Veteran disability benefits as well as all medical records upon which the decision was based, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and responses received should be associated with the claims file, including any negative response from SSA.

3.  The RO/AMC should contact OPM and the National Archives Records Administration Office and request a copy of any decisions granting the Veteran a disability retirement as well as all medical records upon which the decision was based, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and responses received should be associated with the claims file, including any negative responses.

4.  The Veteran should be scheduled for a VA examination to determine the severity of his service-connected diabetes mellitus.  The entire claims file, including access to any records in Virtual VA, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

The examiner should identify all residuals attributable to the Veteran's service-connected diabetes mellitus.  The examiner should state whether or not the Veteran's diabetes mellitus requires regulation of activities (i.e., avoidance of strenuous occupational and recreational activities) and whether the Veteran has ever been hospitalized for complications from diabetes mellitus.

The examiner is also asked to discuss what impairment is caused by the Veteran's diabetes mellitus on his occupational functioning.

The examiner should set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

5.  The Veteran should be scheduled for a VA examination to determine the severity of his service-connected peripheral neuropathy of the left and right lower and upper extremities.  The entire claims file, including access to any records in Virtual VA, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The examiner should discuss the severity of all neurologic pathology affecting the Veteran's bilateral lower extremities.  The disability caused thereby should be described as equating to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis in relation to each lower extremity.  The examiner is asked to state whether there is marked muscular atrophy, foot dangle and drop, active movement possible of muscles below the knee, or weakened flexion of the knee.

The examiner is also asked to discuss what impairment is caused by the Veteran's peripheral neuropathy on his occupational functioning.

The examiner should set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

6.  The Veteran should be scheduled for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of his current psychiatric disorders.  The entire claims file, including access to any records in Virtual VA, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

The VA examiner should offer an opinion as to the Veteran's current psychiatric disorders.  The examiner is asked to specifically discuss the Veteran's prior psychiatric diagnoses of PTSD, PTSD in remission, and depressive disorder.  The examiner is asked to note whether the Veteran has met the criteria for a diagnosis of PTSD at any time since October 2007.  For every psychiatric diagnosis found, the examiner should state whether it is at least as likely as not (50 percent or more probability) that the Veteran's psychiatric disorder is a result of any incident in service, began to manifest during service, or is etiologically related to the Veteran's active duty service in any way; or whether it is at least as likely as not (50 percent or more probability) that it has been caused or aggravated (permanently made worse) beyond the disorder's natural progression by his service-connected disorders.  In rendering this opinion, if the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.

The examiner is also asked to discuss what impairment is caused by the Veteran's psychiatric diagnoses on his occupational functioning.

The examiner should set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

7.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


